COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


DEBORAH LYNN COOPER
                                                                MEMORANDUM OPINION*
v.     Record No. 1083-07-4                                          PER CURIAM
                                                                  SEPTEMBER 4, 2007
BB&T CORPORATION AND
 HARTFORD CASUALTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jonathan S. Rochkind; Smith, Hudson & Carluzzo, P.C., on brief),
                 for appellant.

                 (Daniel E. Lynch; John T. Cornett, Jr.; Williams & Lynch, on brief),
                 for appellees.


       Deborah Lynn Cooper (claimant) appeals a decision of the Workers’ Compensation

Commission finding that she failed to prove she sustained an injury by accident arising out of her

employment on October 10, 2005. Claimant also asserts the commission erred when it failed to

address the deputy commissioner’s findings as to claimant’s credibility.

       With respect to the first question, we have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Cooper v. BB&T Corporation, VWC File

No. 227-08-53 (April 3, 2007). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       With respect to the second question, claimant failed to file a motion for reconsideration

or rehearing after the commission issued its April 3, 2007 review opinion in order to present the

commission with the argument she now makes on appeal. Thus, Rule 5A:18 bars our

consideration of this issue because claimant did not provide the commission with the opportunity

to correct any perceived error. In these circumstances, we will not consider this argument for the

first time on appeal. See Williams v. Gloucester Sheriff’s Dep’t, 266 Va. 409, 411, 587 S.E.2d
546, 548 (2003).

                                                                                        Affirmed.




                                             -2-